Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4, 6-14, 16, 17, 18, 19, 21, 22 and 23 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2007/0256058 discloses as stated, program tasks 120 are assigned to either the first set of task queues or the second set of task queues based on respective estimated execution times for each program task. To monitor actual execution times for the executed program tasks 250, task scheduling module 102 includes performance collection module 230. Performance collection module 230 receives information from the first set of task queues 110 and the second set of task queues 112 regarding execution of executed program tasks 250. For example, performance collection module 230 may receive information such as execution start and stop times for each of executed program tasks 250 thereby providing an indication of the execution time for the respective tasks. Additional information may include identification of a type of task for each executed task, an identifier for the particular task queue, and/or processor core that executed each of executed program tasks 250. In some embodiments, an identifier for a particular hardware thread (e.g., a particular set of hardware in a processor core) that was used in the identified processor core is collected.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … estimating (a) a first performance improvement of configuring an additional thread for processing executions of the first type of computation and (b) a second performance improvement of configuring the additional thread for processing executions of the second type of computation; and based on the first performance improvement and the second performance improvement, recommending the additional thread for processing executions of the first type of computation without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195